Opinion Per Curiam : This is an appeal from a judgment for $280.24, recovered by appellee against appellant, for balance due on account for wagons, buggies, etc., ordered by appellant from time to time during the year 1895, and shippéd to him by appellee. It is not contended that appellant did not receive the goods, but upon the trial he claimed damages by way of recoupment for delays in filling orders, defective material, and overcharge of freight. The jury allowing nothing as recoupment, but returned a verdict for the balance ($274.75) and interest ($5.49). Complaint is made of "rulings of the court upon the admission of testimony and of certain instructions given for the plaintiff. As we view the evidence in the record, appellant was not entitled to recoup, and for that reason we do not care to lengthen out this opinion by a discussion of the numerous points made in the brief of appellant upon the instructions and the rulings upon evidence. The importance of the questions would not justify it. "We feel that substantial justice has been done. Judgment affirmed.